Order in so far as appealed from, reversed, with ten dollars costs and disbursements, and motion in its entirety granted, with ten dollars costs, upon the ground that, according to the well-settled practice as established by many decisions, the defendant is entitled to have a full bill of particulars as asked for in the notice of motion. (See American Woolen Co. of New York v. Altkrug, 137 App. Div. 621; Rhodes v. Adams, 113 id. 304; Dempsey v. Bergen County Traction Co., 74 id. 474; Dwyer v. Slattery, 118 id. 345; Hoareau v. Schwartzkopf, 142 id. 69, 70; Havholm v. Whale Creek Iron Works, 159 id. 578, 582.) Jenks, P. J., Stapleton, Mills, Rich and Putnam, JJ., concurred.